157 S.E.2d 81 (1967)
271 N.C. 593
STATE of North Carolina
v.
Robert LOVELACE.
No. 170.
Supreme Court of North Carolina.
October 11, 1967.
Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Wm. W. Melvin, and Staff Atty. T. B. Costen, Raleigh, for the State.
Henry B. Edwards, Shelby, for defendant.
PER CURIAM.
Defendant's sole assignment of error was that the sentences imposed by the court were excessive. He argues in his brief that they constituted cruel and unusual punishment, in violation of Article I, § 14, of the North Carolina Constitution.
"It is well established that a sentence which does not exceed the maximum prescribed by statute for the offense of *82 which the defendant has been convicted or of which he has entered a plea of guilty does not constitute cruel and unusual punishment forbidden by Article I, § 14, of the Constitution of North Carolina. State v. Bruce, 268 N.C. 174, 150 S.E.2d 216; State v. Downey, 253 N.C. 348, 117 S.E.2d 39; State v. Lee, 247 N.C. 230, 100 S.E.2d 372; State v. Smity, 238 N.C. 82, 76 S.E.2d 363; State v. Daniels, 197 N.C. 285, 148 S.E. 244. The record reveals no violation of any constitutional right of the defendant or any error in the judgment of which he complains or in the proceedings leading thereto." State v. LePard, 270 N.C. 157, 153 S.E.2d 875.
The court could have sentenced defendant to imprisonment for forty years. The sentences are well within the statutory limit and no error appears on the face of the record.
No error.